Exhibit 10.31









[Home Depot Letterhead]












February 22, 2007






Mr. Timothy M. Crow




Dear Tim:


I am pleased to confirm The Home Depot, Inc.’s (“Home Depot” or the “Company”)
offer and your acceptance of a promotion to Executive Vice President - Human
Resources, effective February 14, 2007, reporting directly to me. Your new base
annual salary will be $460,000, effective February 22, 2007, payable in equal
bi-weekly installments. Your next salary review will be held in April of 2008.


In addition to your base salary, you will continue to participate in the
Management Incentive Program (MIP) in accordance with its terms. Beginning in
fiscal year 2007, your annual incentive target will be equal to 100% of your
base salary, based upon achieving established goals. You will also continue to
participate in the Company's Long-Term Incentive Plan (LTIP) in accordance with
its terms, which provides an incentive target of 75% of your base salary. To be
eligible for payment of any MIP or LTIP incentive, you must be employed on the
day on which the incentive is paid.


In addition to the standard benefits package for salaried associates, as an
officer of the Company, you will continue to receive a death benefit only
insurance policy and will become eligible for participation in the Company’s
executive life insurance and leased car programs. You are also eligible to
continue participation in the Supplemental Executive Choice Program, which
provides you with an annual supplemental benefit allowance. Under this program
you will receive an annual supplemental benefit allowance of $35,000. You can
use this annual allowance to purchase additional disability or life insurance
benefits, personal excess liability insurance, or you can use it to reimburse
yourself for financial services or health care expenses not covered under our
standard health plans.


You agree that you shall not, without the prior express written consent of the
Chief Executive Officer of the Company, engage in or have any financial or other
interests in, or render any service in any capacity to any competitor or
supplier of the Company or its parents, subsidiaries, affiliates, or related
entities during the course of your employment with the Company. Notwithstanding
the foregoing, you shall not be restricted from owning securities of
corporations listed on a national securities exchange or regularly traded by
national securities dealers, provided that such investment does not exceed 1% of
the market value of the outstanding securities of such corporation.


In the event your employment with Home Depot is terminated for any reason, you
agree not to disclose any Home Depot proprietary or confidential information to
any future employer or third party or to take any such information, regardless
of whether the information is in printed, written, or electronic form.






--------------------------------------------------------------------------------




Mr. Timothy M. Crow                                    
February 22, 2007
Page 2






By accepting this offer you acknowledge that you will be exposed to Company
materials which are proprietary and confidential in nature and/or which
constitute trade secrets, and, further, that you will receive training in the
Company’s various merchandising, operations, financial, and/or other business
processes. You further acknowledge that such proprietary and confidential
information, including trade secrets and other business processes, are utilized
by the Company throughout the entire United States and in other locations in
which it conducts business. Consequently, you agree that you will not, for a
period of twenty-four (24) months subsequent to your termination from the
Company, regardless of the reason for the termination, enter into or maintain an
employment or contractual relationship, either directly or indirectly, to
provide executive or managerial services in the same or similar manner as you
did for the Company to any company or entity engaged in any way in a business
that competes with Home Depot, its parents, subsidiaries, affiliates or related
entities (collectively referred to as the "Company"), in the United States,
Canada, Puerto Rico, Mexico, China, or any other location in which the Company
conducts business prior to your termination date, without the prior written
consent of the Chief Executive Officer of the Company. Businesses that compete
with the Company specifically include, but are not limited to, the following
entities and each of their subsidiaries, affiliates, assigns, or successors in
interest: Lowe’s Companies, Inc. (including, but not limited to, Eagle Hardware
and Garden); Sears Holding Corp. (including, but not limited to, Orchard Supply
and Hardware Company); RONA Inc.; B&Q; OBI; Homemart; Orient Home; Grainger;
Ferguson; ServiceMaster; Menard, Inc.; Ace Hardware; True Value Company; and
Wal-Mart.


You agree that you will not, for a period of thirty-six (36) months subsequent
to your termination from Home Depot, regardless of the reason for the
termination, directly or indirectly solicit or encourage any person who is an
employee of the Company to terminate his or her relationship with the Company,
or refer any such employee to anyone, without prior written approval from the
Chief Executive Officer of the Company.


This letter should not be construed, nor is it intended to be a contract of
employment for a specified period of time, and the Company reserves the right to
terminate this agreement with or without cause at any time. This letter
supersedes any prior employment agreement or understandings, written or oral
between you and the Company and contains the entire understanding of the Company
and you with respect to the subject matter hereof.


This letter shall be construed, interpreted and applied in accordance with the
law of the State of Delaware, without giving effect to the choice of law
provisions thereof. You agree to irrevocably submit any dispute arising out of
or relating to this letter to the exclusive concurrent jurisdiction of the state
and federal courts located in Delaware. You also irrevocably waive, to the
fullest extent permitted by applicable law, any objection you may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute, and
you agree to accept service of legal process from the courts of Delaware.








--------------------------------------------------------------------------------




Mr. Timothy M. Crow                                    
February 22, 2007
Page 3




We are excited about the opportunities that your leadership will bring to this
role. Enclosed are duplicate originals of this letter. Please countersign one
original and return it to us. The other original is for you.


Sincerely,


THE HOME DEPOT, INC.
                        
/s/ Frank Blake


Frank Blake
Chairman & Chief Executive Officer




pc:
Jim Snyder
 
 
 
 
Tim Hourigan
 
 
 





I accept this promotion to Executive Vice President - Human Resources.


/s/ Timothy M. Crow            
Timothy M. Crow


Date Signed:     February 22, 2007        




